           Case 2:19-cv-00362-GMN-CWH Document 6 Filed 04/08/19 Page 1 of 2



 1   LAW OFFICE OF DANIEL MARKS
     DANIEL MARKS, ESQ.
 2   Nevada State Bar No. 002003
     office@danielmarks.net
 3   ADAM LEVINE, ESQ.
     Nevada State Bar No. 004673
 4   alevine@danielmarks.net
     610 South Ninth Street
 5   Las Vegas, Nevada 89101
     (702) 386-0536: FAX (702) 386-6812
 6   Attorneys for Defendants

 7                           IN THE UNITED STATES DISTRICT COURT

 8                                FOR THE DISTRICT OF NEVADA

 9
     TRUSTEES OF THE BRICKLAYERS &                  Case No. 2:19-cv-00362-GMN-CWH
10   ALLIED CRAFTWORKERS LOCAL 13
     DEFINED CONTRIBUTION PENSION
11   TRUST FOR SOUTHERN NEVADA;
     TRUSTEES OF THE BRICKLAYERS &
12   ALLIED CRAFTWORKERS LOCAL 13
     HEALTH BENEFITS FUND; TRUSTEES
13   OF THE BRICKLAYERS & ALLIED
     CRAFTWORKERS LOCAL 13 VACATION
14   FUND; BRICKLAYERS & ALLIED
     CRAFTWORKERS LOCAL 13 NEVADA;
15   TRUSTEES OF THE BRICKLAYERS &
     TROWEL TRADES INTERNATIONAL                    STIPULATION TO EXTEND
16   PENSION FUND; TRUSTEES OF THE                  TIME TO ANSWER OR OTHERWISE
     BRICKLAYERS & TROWEL TRADES                    RESPOND TO COMPLAINT [DOC. 1]
17   INTERNATIONAL HEALTH FUND; and
     TRUSTEES OF THE INTERNATIONAL
18   MASONRY INSTITUTE,

19          Plaintiffs,

20   vs.

21   PEGASUS MARBLE, INC., a Nevada
     corporation; and GAGIK ZARGARYAN, an
22   individual,

23         Defendants.
     _______________________________________/
24


                                                1
          Case 2:19-cv-00362-GMN-CWH Document 6 Filed 04/08/19 Page 2 of 2



 1          IT IS HEREBY STIPULATED AND AGREED between the parties and their respective

 2   undersigned counsels that Defendants Pegasus Marble, Inc. and Gagik Zargaryan will have an

 3   additional 20 days from April 11, 2019 to April 30, 2019 to Answer or otherwise respond to Plaintiffs’

 4   Complaint [Doc. 1]

 5   DATED this 8th day of April, 2019.                 DATED this 8th day of April, 2019.

 6   LAW OFFICE OF DANIEL MARKS                         THE URBAN LAW FIRM

 7    /s/ Adam Levine, Esq.            .                 /s/ Nathan R. Ring, Esq.          .
     DANIEL MARKS, ESQ.                                 MICHAEL A. URBAN, ESQ.
 8   Nevada State Bar No. 002003                        Nevada State Bar No. 003875
     office@danielmarks.net                             murban@theurbanlawfinn.com
 9   ADAM LEVINE, ESQ.                                  NATHAN R. RING, ESQ.
     Nevada State Bar No. 004673                        Nevada State Bar No. 012078
10   alevine@danielmarks.net                            nring@theurbanlawfirm.com
     610 South Ninth Street                             4270 S. Decatur Blvd., Suite A-9
11   Las Vegas, Nevada 89101                            Las Vegas, Nevada 89103
     (702) 386-0536: FAX (702) 386-6812                 (702) 968-8087; FAX (702) 968-8088
12   Attorneys for Defendants                           Attorneys for Plaintiffs

13

14          IT IS SO ORDERED.

15                                                      ____________________________
                                                        UNITED STATES JUDGE
16
                                                                     10th day of April, 2019.
                                                        DATED this ________
17

18

19

20

21

22

23

24


                                                       2
